Citation Nr: 1718106	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	New York Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 2007 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, June 2010, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A December 2015 Board decision denied entitlement to an initial rating in excess of 10 percent for a right knee disability and remanded the issues of entitlement to service connection for hepatitis C and entitlement to a TDIU for additional development.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2016 order, the Court granted a Joint Motion for Partial Remand, vacating the Board's December 2015 decision with regards to the issue of increased rating, and remanded the case to the Board for action consistent with the Joint Motion.  

The claims for hepatitis C and TDIU were remanded in December 2015 to schedule the Veteran for a Board hearing.  Correspondence received in December 2016 from the Veteran's representative indicated that he did not want a hearing on these issues.  Therefore, the Board finds that the Veteran's request for a Board hearing is withdrawn.  

The issue of entitlement to an increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's hepatitis C onset during active service.  

2.  The competent evidence of record shows that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has duties to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). Here, the Board is granting, in full, the benefits sought on appeal as to the issues of entitlement to service connection for hepatitis C and entitlement to TDIU, and thus VA has no further duty to notify or assist.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).   

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A. Hepatitis C

The Veteran asserts that his diagnosed hepatitis C onset during active service.

A May 2007 enlistment examination report shows that the Veteran self-reported no hepatitis C.  Clinical examination showed that the Veteran had a tattoo on the left arm of a Roman cross.  No findings of hepatitis C were noted.  A May 2007 service treatment record shows that the Veteran did not report feeling tired, tiring easily, or experiencing lethargy, sudden head symptoms, or gastrointestinal symptoms.  The Veteran's blood was drawn for HIV, blood type, Vaicella Titer, MMR Titer, hepatitis A, and hepatitis B.  A September 2007 service treatment record blood test report showed that the Veteran tested negative for hepatitis A.  A January 2008 service treatment record shows that the Veteran reported lower abdominal pain for the last week.  Nausea and vomiting were reported.  The Veteran also reported burning pain on urination, with increased frequency, and urgency.  An April 2008 Physical Evaluation Board Proceeding report showed that the Veteran was diagnosed with hepatitis C.  

Post-service treatment records reflect that at May 2009 VA gastroenterology outpatient treatment visit, the Veteran stated that he was first made known of the hepatitis C diagnosis one and a half years prior, which was discovered with routine blood work, and had risk factors that included intranasal cocaine use and possible blood transfusion in 1993.  However, the Veteran was uncertain of those risk factors, and he denied all other risk factors for having contracted hepatitis C infection.    

An April 2010 VA examination report shows that the Veteran was diagnosed with hepatitis C in 2008.  The examiner noted a history of chronic liver disease risk factors such as tattoos and intranasal cocaine use prior to service.  The Veteran also reported an incident during training which everyone was vomiting and they were conducting physical training in the vomit.  The examiner remarked that hepatitis C exposure was at least as likely secondary to the Veteran's intranasal cocaine use prior to service.  The examiner noted that tattoos were also listed on the entrance examination.  

A January 2013 VA examination report noted that the Veteran was diagnosed with hepatitis C in 2008 and noted a March 2009 treatment note showing that hepatitis C exposure was likely secondary to exposure to intranasal cocaine use.  The examiner opined that it was less likely than not that hepatitis C was caused by or incurred in service.  The examiner's rationale was that the Veteran had risk factors to contracting the disease prior to service such as tattoos and intranasal cocaine use.  

After a review of the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hepatitis C is warranted.  The Board notes that while there are two VA examination reports of record that both concluded that the Veteran's hepatitis C was caused by intranasal cocaine use prior to service and tattoos prior to service, it is clear that these opinions were based on speculative evidence and not on the treatment reports actually located in the Veteran's claims file.  Here, the Board notes that the Veteran was clinically examined during enlistment, and there were no reports or indication of the presence of hepatitis C.  Additionally, it was not until April 2008-almost one year into his service-that the Veteran was diagnosed with hepatitis C.  Importantly, neither opinion takes into account the Veteran's service treatment records indicating no hepatitis C noted during enlistment or in previous blood tests conducted prior to the April 2008 diagnosis.  In addition, these opinions are speculative in nature and do not provide the degree of certainty required for persuasive nexus evidence in this case.  Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are afforded little probative value.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992).

Here, the Board finds that the probative evidence of record clearly establishes that the Veteran was first diagnosed with hepatitis C during service and that he has been treated for hepatitis C since separation from service, which shows a continuity of treatment for the condition.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability. 38 C.F.R. § 4.16 (b) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16 (a) with a combined disability rating of 80 percent.  This combined rating is a result of a 70 percent rating for a psychiatric disability, a 20 percent rating for a cervical spine disability, a 10 percent rating a low back disability, and a 10 percent rating for a right knee disability.  

In an October 2016 private vocational examination report, a rehabilitation and career development counselor reviewed the Veteran's claims file and conducted an interview.  The counselor reported that the Veteran's documented disabilities were significant relative to the limitation imposed on employability.  The counselor noted that the Veteran's service connected cervical scoliosis, DDD of the lumbar spine with radiation to the right buttock and thigh, and right knee disability compromised even sedentary work, which could require up to two hours of standing and walking.  It was also noted that the Veteran experienced significant pain on a regular basis due to his service connected disabilities, and regular pain was very distracting, compromising focus and concentration.  Additionally, the counselor determined that the Veteran's service connected psychiatric disability caused anxiety, depression, memory impairment, and a need to isolate himself.  It was noted that these impairments resulted in concentration issues and an inability to keep appointments or maintain a daily routine, causing the Veteran not to be able to keep up with work demands in a timely and acceptable manner.  The counselor also reported that the Veteran has difficulty interacting with others and was distracted by their presence.  This issue was noted to cause a need for self-isolation and a history of irritability and short-temperedness, which in turn caused the Veteran to be unable to work alongside co-workers, supervisors, or the general public without conflict.  The counselor opined that it was at least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment since he was separated from service due to his service connected disabilities.  

After a review of the evidence of record, the Board notes that the Veteran has been unemployed since 2008.  In light of the Veteran's educational and occupational background and the functional limitations described, the Board finds that the evidence supports that the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of the combined symptoms of his service-connected disabilities.  In so finding, the Board looks in particular to the October 2016 private vocational report, which concluded that the Veteran's service-connected musculoskeletal and psychiatric disabilities have prevented him from participating in both manual and sedentary employment. 

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to a TDIU is granted.


REMAND

With regard to the increased rating claim for the Veteran's right knee disability, the Board finds that further development is necessary.  The Board observes that a new precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the most recent January 2013 VA knee examination report does not comply with Correia.  Specifically, it is unclear if range of motion testing was conducted with both active and passive motion as well as in weight-bearing and nonweight-bearing.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.  Additionally, in accordance with the parties' December 2016 Joint Motion, the examiner must determine and comment upon the Veteran's reports of right knee instability, including in particular his reported use of a knee brace for ambulation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of his service-connected right knee disability.  The examiner must review the claims file and note that review in the examination report.  The examiner must address each of the following: 

A) With regard to right knee disability, all necessary tests, x-rays, and studies (including range of motion studies) should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.

B) Additionally, the examiner must test the range of motion of both knees in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

C)  The examiner must specifically discuss the Veteran's ability to stand and ambulate, as well as any knee instability as reported by the Veteran, including his use of a knee brace for ambulation.  A complete rationale for any opinions expressed should be provided, and all tests necessary to determine the nature and severity of any right knee instability must be conducted.

2.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


